Exhibit 10.1

 

GRAPHIC [g79111kc01i001.jpg]

 

March 22, 2012

 

Andrew Hurd

 

Re: Offer of Employment

 

Dear Andrew

 

On behalf of Epocrates, Inc. (“Epocrates” or the “Company”), I am pleased to
offer you the full-time position of President and Chief Executive Officer.  The
terms and conditions of your new position and employment relationship with the
Company are as set forth below:

 

1.             Position and Work Schedule.

 

a.            You will become the President and Chief Executive Officer for the
Company.  You will report directly to the Company’s Board of Directors (the
“Board”).  This is a full-time position.  You will also become a member of the
Board and you agree to resign as a member of the Board, if requested by the
Company, effective on the date on which your employment with the Company
terminates or at such earlier date as specified by the Board.

 

b.            You agree to the best of your ability and experience that you will
at all times conscientiously perform all of the duties and obligations required
of you to the satisfaction of the Board.  During the term of your employment,
you further agree that you will devote your full business time and attention to
the business of the Company, the Company will be entitled to all of the benefits
and profits arising from or incident to all such work services and advice, you
will not render commercial or professional services of any nature to any person
or organization, or engage in self-employment, whether or not for compensation,
without the prior written consent of the Board, and you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company.  Nothing in this letter agreement will
prevent you from (i) serving on the board of directors of ABILITY Network Inc.,
(ii) accepting speaking or presentation engagements in exchange for honoraria or
from serving on boards of charitable organizations, (iii) serving on boards of
for-profit entities with the prior approval of the Board, or (iv) owning no more
than one percent (1%) of the outstanding equity securities of a corporation
whose stock is listed on a national stock exchange.

 

c.             While you will continue to retain your residence in the San
Francisco area, you agree to travel frequently to the Company’s Ewing, New
Jersey office.

 

d.            Of course, the Board may change your position, duties, reporting
relationship and office location from time to time in its discretion.  Further,
you shall provide immediate notice to the Board if, for any reason, your ability
to meet your obligations under this Agreement is, or reasonably could be,
impaired in any significant way (including, without limitation, any personal or
family issues).

 

2.             Start Date.  Subject to fulfillment of any conditions imposed by
this letter agreement, you will commence this new position with the Company on
March 26, 2012 (the “Start Date”).

 

3.             Proof of Right to Work.  For purposes of federal immigration law,
you will be required to provide to the Company documentary proof of your
identity and eligibility for employment in the United States.  This offer of
employment is contingent upon such satisfactory proof.

 

1100 PARK PLACE · SUITE 300 · SAN MATEO · CALIFORNIA 94403 · PHONE: 650.227.1700
· FAX: 650.227.2770 · WWW.EPOCRATES.COM

 

--------------------------------------------------------------------------------


 

4.             Compensation.

 

a.             Base Salary.  Your initial base salary will be payable in semi
monthly installments of $16,250 pursuant to the Company’s regular payroll
policy, which equates to an annual base salary of $390,000. Your base salary may
be reviewed annually as part of the Board’s normal salary review process.  Any
changes to your base salary are at the Board’s sole discretion.

 

b.             Bonus Compensation.  You will be eligible to participate in the
2012 Executive Bonus Plan (the “Bonus Plan”), pursuant to the terms and
conditions of the Bonus Plan (except as such terms are expressly modified in
this Section 4(b)).  Your target bonus under the Bonus Plan will be 70% of your
2012 base salary paid by the Company, and the actual bonus paid will be based
upon the Company’s performance (as determined by the Board against the Bonus
Plan).  You must remain employed through the end of the calendar year in order
to earn and be eligible to receive a bonus; provided, however, if your
employment ceases as a result of your death or disability, you will be entitled
to receive your bonus payment for the calendar year in which such event
occurred, prorated based on the duration of your service during such year.  Any
bonus for 2012 will be prorated based on your Start Date.  Whether a bonus has
been earned under the Bonus Plan, and the amount of any bonus earned, will be
determined by the Board within its sole discretion. Any bonus earned will be
paid as soon as practicable following the approval of the Bonus Plan payouts by
the Board, as provided under the Bonus Plan.

 

5.             Stock Option.  In connection with the commencement of your
employment, it will be recommended to the Board that they grant you an option to
purchase eight hundred thousand (800,000) shares of the Company’s Common Stock
(the “Shares”) under the Company’s 2010 Equity Incentive Plan (the “Plan”) with
an exercise price equal to the fair market value on the date of the grant (the
“Option”).  The Option will be governed by the terms of the Plan and your
individual Stock Option Agreement with the Company and shall vest twenty percent
(20%) on the first anniversary of your employment and monthly over 48 months
thereafter, provided that any unvested shares subject to the Option may become
vested pursuant to Sections 11 and 12 herein.  Vesting will, of course, depend
on your continued service with the Company, as defined by the Plan.  The Option
will be an incentive stock option to the maximum extent allowed by the tax code.

 

6.             Benefits.  Subject to the terms, conditions and limitations of
the benefit plans, you will be eligible to participate in the Company’s standard
employee benefits currently consisting of short/long term disability, medical,
dental, and vision insurance benefits.  Eligibility for participation in these
group benefits will become effective the first of the month following your Start
Date.  Employees do not accrue vacation, sick leave, or other paid time off, and
there is no set guideline on how much time off employees will be permitted to
take.  Instead, under the terms of the Company’s paid time off policy for
regular employees, you will be permitted to take a reasonable amount of time off
with pay, as permitted by your duties and responsibilities, and, if such time
off is not reasonable and customary, as approved in advance by the Board. 
Further details about benefits are available for your review.  Epocrates may
modify compensation and benefits from time to time at its discretion.

 

7.             Employee 401(k) Plan.  You will be eligible to participate in
Epocrates’ 401(K) plan beginning on the first of the month following your Start
Date.  Employees who choose to participate will have pre-tax dollars deposited
into their 401(K) account and the money will be directed to specified investment
options.  Epocrates does not match funds or make contributions.

 

--------------------------------------------------------------------------------


 

8.             Confidential Information and Invention Assignment Agreement. 
Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”), a copy of which is enclosed for your review and
execution, prior to or on your Start Date.  You are also required to abide by
the Confidentiality Agreement as a condition of your employment.  In your work
for the Company, you will be expected not to use or disclose any confidential
information, including trade secrets or any information protected by privilege,
of any former employer, client, or other person to whom you have an obligation
of confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.  You agree that you will not bring onto Company premises, or load onto
the Company’s systems, any unpublished documents, information or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. You hereby represent that you have disclosed to the Company
any contract you have signed that may restrict your activities on behalf of the
Company and further represent and warrant that your employment by the Company
does not and will not breach any agreement you have with any former employer or
client, including any Noncompete agreement or any agreement to keep in
confidence or refrain from using information acquired by you prior to your
employment by Company.

 

9.             Company Policies.  As a condition of your employment, you will be
expected to abide by the Company’s policies and procedures, and acknowledge in
writing that you have read and will comply with the Company’s Employee Handbook.

 

10.          At-Will Employment.  Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time, with or without Cause, and with or without advance
notice.  Your employment at-will status can only be modified in a written
agreement approved by the Board and signed by you and by a duly authorized
officer of the Company.

 

11.          Severance Benefits Not In Connection With A Change of Control.

 

(a)           If, at any time other than during the twelve (12) months following
the consummation of a Change of Control (as defined herein): (A) the Company or
any successor entity terminates your employment without Cause (as defined
herein) and other than due to your death or disability, or you terminate your
employment for Good Reason (as defined in Section 12 below), (B) such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”), and (C) on or
within thirty (30) days after the termination date, you sign, date, and deliver
to the Company a release in the form attached hereto as Exhibit A (the
“Release”) and you do not subsequently revoke the Release; then you will receive
the following as your sole severance benefits (the “Severance Benefits”):

 

(i)            Severance pay equal to twelve (12) months of your base salary in
effect as of the termination date, less required deductions and withholdings,
paid in the form of salary continuation on the Company’s standard payroll dates
beginning with the first payroll date following the thirtieth day after the
termination date (provided that the Release has become effective by such payroll
date, the initial severance payment will be a “catch-up” payment that provides
the full amount of severance pay that you would have received if the severance
payments had begun as of the first payroll date following the termination
date).  Any such payments shall not be reduced or offset for any compensation or
benefits you may receive from employment or consulting services performed by you
for any other person or entity after the termination date.

 

--------------------------------------------------------------------------------


 

(ii)           Provided that you timely elect continued group health insurance
coverage through federal COBRA law or comparable state law (collectively,
“COBRA”), the Company will pay your COBRA premiums sufficient to continue your
group health insurance coverage at the same level in effect as of your
termination date for twelve (12) months after your termination or until you
become eligible for group health insurance coverage through a new employer,
whichever occurs first (provided that you remain eligible for COBRA coverage).
Notwithstanding the preceding sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA payment benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall in lieu thereof
provide to you a taxable monthly payment in an amount equal to the monthly COBRA
premium that you would be required to pay to continue your group medical
insurance coverage in effect on the date of your termination (which amount shall
be based on the premium for the first month of COBRA coverage), which COBRA
payments shall be made regardless of whether you elect COBRA continuation
coverage and shall end on the earlier of (x) the date upon which you obtain
other employment or (y) the last day of the twelfth calendar month following the
Separation from Service date.  You are required to provide prompt written notice
to the Company of other employment you obtain during the twelve-month period
following the termination date, including notice of whether you are eligible for
group medical insurance coverage through your new employer.

 

(iii)         The Company will accelerate vesting of twelve (12) months of the
then-unvested shares subject to the Option such that these shares shall be
deemed exercisable as of the date that the Release set forth in Exhibit A
becomes effective.

 

(iv)          The Company will extend the exercise period of any vested shares
subject to the Option for a period of twelve (12) months after the termination
date of your employment.  You understand and agree that changing the exercise
period for such shares may change the tax treatment afforded to them and that
the Company is making no representations as to such tax treatment.

 

(b)           For purposes of this letter agreement, “Cause” means any of the
following conduct by you: (i) embezzlement, misappropriation of corporate funds,
or other material acts of dishonesty; (ii) the conviction, plea of guilty, or
nolo contendere to any felony (not involving the operation of a motor vehicle),
or of any misdemeanor involving moral turpitude; (iii) engagement in any
activity that you know or should know would likely materially harm the business
or reputation of the Company, provided that this subsection (iii) shall not
apply to any activity done in a good faith belief by you that the action taken
or omission was in the best interest of the Company; (iv) material violation of
any statutory, contractual, or common law duty or obligation owed by you to the
Company (including, without limitation, the duty of loyalty) which causes
material injury to the Company; (v) material breach of the Confidentiality
Agreement which is not in good faith; or (vi) repeated refusal to substantially
perform your assigned duties or responsibilities after written notice from the
Board describing the refusal(s) in reasonable detail and your failure to cure
such refusal(s) within thirty (30) days of receiving such written notice,
provided that written notice only must be provided if the refusal(s) are capable
of cure.

 

12.          Change of Control Severance Benefits.

 

(a)           If the Company consummates a Change of Control (as defined in
Section 12(c) below), then the Company will accelerate vesting of fifty percent
(50%) of the shares subject to the Option such that these shares shall be deemed
exercisable as of date upon which the Change of Control is consummated. For
example, if the Company consummates a Change of Control on the one year
anniversary of the Option vesting commencement date then five hundred sixty
thousand shares (560,000) [(20% x 800,000) + (50% x 800,000) shall be vested and
immediately exerciseable on such date.  The remaining shares subject to the
Option shall continue to vest ratably in equal monthly installments over
forty-eight (48) months.

 

--------------------------------------------------------------------------------


 

(b)           In the event that: (A) the Company consummates a Change of Control
(as defined in the paragraph below); (B) within twelve (12) months after the
consummation of such Change of Control, your employment with the Company is (a)
either terminated by the Company or successor entity without Cause and other
than due to your death or disability, or terminated by you for Good Reason (as
defined in and in accordance with the paragraph below), and (b) such termination
constitutes a Separation from Service; and (C) if, on or within thirty (30) days
after the termination date, you sign, date, and deliver to the Company the
Release and you do not subsequently revoke the Release; then you will receive
the following as your sole severance benefits (the “Change of Control Severance
Benefits”):

 

(i)            Severance pay equal to eighteen (18) months of your base salary
in effect as of the termination date, less required deductions and withholdings,
paid in the form of salary continuation on the Company’s standard payroll dates
beginning with the first payroll date following the thirtieth day after the
termination date (provided that the Release has become effective by such payroll
date, the initial severance payment will be a “catch-up” payment that provides
the full amount of severance pay that you would have received if the severance
payments had begun as of the first payroll date following the termination
date).  Any such payments shall not be reduced or offset for any compensation or
benefits you may receive from employment or consulting services performed by you
for any other person or entity after the termination date.

 

(ii)           Provided that you timely elect continued group health insurance
coverage through COBRA, the Company will pay your COBRA premiums sufficient to
continue your group health insurance coverage at the same level in effect as of
your termination date for twelve (12) months after your termination or until you
become eligible for group health insurance coverage through a new employer,
whichever occurs first (provided that you remain eligible for COBRA coverage). 
Notwithstanding the preceding sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA payment benefit without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
medical insurance coverage in effect on the date of your termination (which
amount shall be based on the premium for the first month of COBRA coverage),
which payments shall be made regardless of whether you elect COBRA continuation
coverage and shall end on the earlier of (x) the date upon which you obtain
other employment or (y) the last day of the twelfth calendar month following the
Separation from Service date.  You are required to provide prompt written notice
to the Company of other employment you obtain during the twelve-month period
following the termination date, including notice of whether you are eligible for
group medical insurance coverage through your new employer.

 

(iii)          The Company will accelerate vesting of the remaining unvested
shares subject to the Option such that all the shares shall be deemed
exercisable as of the date that the Release set forth in Exhibit A becomes
effective.

 

(iv)          The Company will extend the exercise period of any vested shares
subject to the Option for a period of twelve (12) months after the termination
date of your employment.  You understand and agree that changing the exercise
period for such shares may change the tax treatment afforded to them and that
the Company is making no representations as to such tax treatment.

 

(c)           For purposes of this letter agreement, “Change of Control” means
the consummation of any of the following transactions effecting a change in
ownership or control of the Company:  (i) a merger, consolidation or
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, and in substantially the same proportion, by the persons who

 

--------------------------------------------------------------------------------


 

beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; (ii) any transfer, sale or other disposition of all or
substantially all of the Company’s assets; or (iii) the acquisition, directly or
indirectly, by any person or related group of persons (other than the Company or
a person that directly or indirectly, controls, is controlled by, or is under
common control with, the Company), of beneficial ownership (within the meaning
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended, of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.

 

(d)           For purpose of this letter agreement, “Good Reason” shall mean one
or more of the following conditions without your written consent: (i) a
relocation of your assigned office which results in an increase in your one-way
commuting distance by more than thirty-five (35) miles; (ii) a material decrease
in your base salary or target percentage bonus; (iii) a material breach by the
Company of this letter; or (iv) a material reduction in the scope of your duties
or responsibilities, which shall include without limitation your no longer
serving as the Chief Executive Officer of the Company.  Notwithstanding the
foregoing, you shall not be deemed to have terminated your employment for “Good
Reason” unless (i) such termination occurs within ninety (90) days following the
initial existence of one or more of the conditions that constitute Good Reason
(as defined herein), (ii) you provide written notice to the Company (or any
successor entity) of the existence of the Good Reason condition within thirty
(30) days following the initial existence of the condition, and (iii) the
Company (or its successor entity) fails to cure such condition within a period
of thirty (30) days following such written notice.

 

13.          Parachute Payments.  In the event that the benefits provided for in
this letter agreement or otherwise payable to you (“Payment”) would constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and, but for this sentence, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (ii) the
largest portion, up to and including the total, of the Payment, whichever of the
foregoing amounts, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the receipt by you, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  Unless the
Company and you otherwise agree in writing, the determination of your Excise Tax
liability shall be made in writing by the accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control (the “Accountants”).  If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder.  For
purposes of making the calculations required by this Section 12, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  Any good faith
determinations of the Accountants made hereunder shall be final, binding, and
conclusive upon the Company and you.  The Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 13.  To the extent that any
elimination in or reduction of payments or benefits is made under this Section
13, the order in which payments and benefits shall be reduced shall be made by
the Accountants in a manner that shall provide you with the greatest economic
benefit.

 

14.          Deferred Compensation.  Severance payments made pursuant to
Section 11 or Section 12, to the extent of payments made from the date of your
termination through March 15 of the calendar year following your termination,
are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the

 

--------------------------------------------------------------------------------


 

Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.  To the
extent such payments are made following said March 15, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by such provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six
(6) months after separation from service if you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of such
separation from service.  Notwithstanding anything to the contrary set forth
herein, if any payments and benefits provided under this Agreement constitute
“deferred compensation” within the meaning of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) (i) such payments and benefits shall not commence
in connection with your termination of employment unless and until you also have
incurred a Separation from Service, unless the Company reasonably determines
that such amounts may be provided to you without causing you to incur the
adverse personal tax consequences under Section 409A, and (ii) the Release
required by Sections 11 and 12 above shall be considered effective only as of
the latest permitted effective date for such Release if such Release could
become effective in the calendar year following the calendar year in which your
employment termination occurs.

 

15.          Indemnity Agreement.  The Company will sign and deliver to you its
standard form of Indemnity Agreement for directors and officers (the “Indemnity
Agreement”).

 

16.          Arbitration.  Any unresolved controversy or claim arising from or
relating to this letter (or any breach hereof) or your employment with the
Company (or any of its subsidiaries) shall be settled by arbitration
administered by the Judicial Arbitration and Mediation Services (“JAMS”) in
accordance with its Employment Arbitration Rules, then in effect (or by any
other arbitration service or arbitrator that is mutually agreed upon in writing
by you and the Company in accordance with the rules of such arbitration service
or arbitrator).  The arbitrator shall apply California law in the resolution of
all such controversies or claims.  The arbitrator shall issue a decision setting
forth his or her findings and conclusions of law, together with his or her
decision on the merits of the case, within thirty (30) calendar days after the
later of (i) the conclusion of the hearing or (ii) the submission of
post-hearing briefs. The decision of arbitration shall be final, conclusive and
binding upon the parties, and review shall be limited to those grounds set forth
in the Federal Arbitration Act.  Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.  The
arbitration proceedings shall be held in San Mateo, California and the
arbitration proceedings shall be conducted before one (1) neutral arbitrator who
shall be an active member of the California Bar.  The Company shall bear the
costs of the arbitrator’s fees and any administrative charges of the arbitration
service in any action brought under this Section 16.  The parties hereto
acknowledge and agree that this Section 16 is enforceable pursuant to the
Federal Arbitration Act, 9 U.S.C. § 2.  Notwithstanding the foregoing, claims
for workers’ compensation and unemployment compensation benefits and any other
claims where arbitration is prohibited by law shall not be subject to
arbitration under this letter.

 

17.          Attorneys’ Fees Reimbursement.  The Company will reimburse you for
your reasonable attorneys’ fees incurred in connection with the preparation and
negotiation of this letter agreement, up to a maximum of $10,000.

 

18.          Complete Agreement.  This letter (including the attached exhibit),
together with your Confidentiality Agreement, your Option Agreement and your
Indemnity Agreement, forms the complete and exclusive statement of your
employment agreement with the Company.  The terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written. 
Other than those changes expressly

 

--------------------------------------------------------------------------------


 

reserved to the Company’s discretion in this letter, this letter agreement
cannot be changed except in a written agreement approved by the Board and signed
by you and a duly authorized officer of the Company.

 

This offer and your employment are subject to a satisfactory background check,
and you agree to cooperate fully with the Company in completing any requested
authorizations for the background check.

 

--------------------------------------------------------------------------------


 

We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

 

Very truly yours,

 

Epocrates, Inc.

 

 

 

/s/ Thomas L. Harrison

 

Thomas L. Harrison

 

Chairman of the Compensation Committee

 

of the Board of Directors

 

 

 

 

 

UNDERSTOOD, ACCEPTED AND AGREED:

 

Andrew Hurd

 

 

 

 

 

/a/ Andrew Hurd

 

Signature

 

March 22, 2012

 

Date

 

March 26, 2012

 

Start Date

 

 

Enclosure:             Employee Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

In exchange for the Severance Benefits or Change in Control Severance Benefits,
as applicable, provided to me by my offer letter agreement with Epocrates, Inc.
(the “Company”), and in fulfillment of my obligations to receive such
benefits, I hereby generally and completely release the Company and its current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release.

 

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company, or the termination
of that employment; (2) all claims related to my compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended).

 

Notwithstanding the foregoing, I understand that I am not releasing (1) any
claim that cannot be waived under applicable state or federal law, (2) any
claims as to any benefits to which I may be entitled under an employee welfare
benefit plan, (3) any claim to accrued salary, (4) any claim to bonuses earned
in accordance with Section 4(b), of the Offer Letter dated March 15, 2012 (the
“Offer Letter”), (5) any claim to stock or vested stock options that have been
issued or granted to me prior to my termination, (6) any claim to the severance
benefits set forth in Section 11 and 12 of my offer letter, (7) any claim to
expense reimbursements for expenses incurred prior to my termination in
accordance with Company policy, or (8) any rights that I have to be indemnified
(including any right to reimbursement of expenses) arising under applicable law,
the certificate of incorporation or by-laws (or similar constituent documents of
the Company), any indemnification agreement between me and the Company, or any
directors’ and officers’ liability insurance policy of the Company.  I
understand that nothing in this Agreement shall prevent me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein.  I understand that nothing in this Agreement shall prevent me
from challenging the validity of the release in a legal or administrative
proceeding.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I have under the ADEA (“ADEA Waiver”).  I acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I am already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign it sooner); (d) I have seven (7) days following the date I sign this
Release to revoke it; and (e) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign this Release (the “Effective Date”).

 

--------------------------------------------------------------------------------


 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  In giving the release herein, which includes claims which may be
unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
my release of any unknown or unsuspected claims herein.

 

I hereby represent that, except for the Severance Benefits or Change in Control
Severance Benefits, as applicable, which shall be provided to me in exchange for
this Release, I have been paid all compensation owed and for all hours worked,
have received all the leave and leave benefits and protections for which I am
eligible, pursuant to the Family and Medical Leave Act, the California Family
Rights Act or otherwise, and have not suffered any on-the-job injury for which I
have not already filed a claim.

 

 

AGREED:

 

 

 

 

 

Andrew Hurd

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------